Case 18-40974-JMM   Doc 18   Filed 10/30/18 Entered 10/30/18 14:30:37   Desc Main
                             Document     Page 1 of 8
Case 18-40974-JMM   Doc 18   Filed 10/30/18 Entered 10/30/18 14:30:37   Desc Main
                             Document     Page 2 of 8
Case 18-40974-JMM   Doc 18   Filed 10/30/18 Entered 10/30/18 14:30:37   Desc Main
                             Document     Page 3 of 8
Case 18-40974-JMM   Doc 18   Filed 10/30/18 Entered 10/30/18 14:30:37   Desc Main
                             Document     Page 4 of 8
Case 18-40974-JMM   Doc 18   Filed 10/30/18 Entered 10/30/18 14:30:37   Desc Main
                             Document     Page 5 of 8
Case 18-40974-JMM   Doc 18   Filed 10/30/18 Entered 10/30/18 14:30:37   Desc Main
                             Document     Page 6 of 8
Case 18-40974-JMM   Doc 18   Filed 10/30/18 Entered 10/30/18 14:30:37   Desc Main
                             Document     Page 7 of 8
Case 18-40974-JMM   Doc 18   Filed 10/30/18 Entered 10/30/18 14:30:37   Desc Main
                             Document     Page 8 of 8
